Citation Nr: 1519437	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

5.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

6.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure.

7.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.

8.  Entitlement to service connection for fibromyalgia, to include as due to herbicide exposure.

9.  Entitlement to service connection to ischemic heart disease, to include as due to herbicide exposure.

10.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.

11.  Entitlement to service connection for a cervical spine disorder.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and entitlement to service connection for hearing loss and tinnitus are decided below, and all remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1968 rating decision, the RO denied entitlement to service connection for low back strain.  The Veteran was notified and did not timely appeal that determination.

2.  The evidence received since the August 1968 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it is as likely as not a result of service or etiologically related to in-service noise exposure.

4.  The Veteran currently has tinnitus, and evidence indicates that it is as likely as not etiologically related to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 1968 rating decision denying entitlement to service connection for low back strain is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is reopening the claim of entitlement to service connection for a low back disability, granting the claims of entitlement to service connection for bilateral hearing loss and tinnitus, and remanding all remaining issues, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  


New and Material Evidence

The record reflects that the Veteran first applied for service connection for low back strain in May 1968, and the claim was denied in an August 1968 rating decision.  The evidence of record at the time included the Veteran's service treatment records, which included his December 1965 entrance examination and two subsequent orthopedic examinations, all of which showed a preexisting lumbosacral disc injury, but ultimately accepted the Veteran as fit for service.  During service, the Veteran had multiple complaints and treatments for back pain, lumbosacral spasm, and low back strain.  The evidence also consisted of a July 1968 VA examination, at which the Veteran stated that he fell in May 1967 and injured his back.  The examiner diagnosed the Veteran with low back strain.

The basis for the August 1968 rating decision was that the low back disorder preexisted service, and the evidence indicated that there was no more than the normal progression of the disorder, with no evidence of permanent aggravation during service.

Although notified of the denial, the Veteran did not initiate an appeal of the August 1968 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  The August 1968 denial of the claim is therefore final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied and became final if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999). 

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the August 1968 rating decision.  

Here, additional evidence has been associated with the claims file since the August 1968 rating decision that pertains to the Veteran's claimed low back disability.  The Veteran has submitted written statements and testimony asserting that his back disability was significantly worsened due to injury from a truck accident in service.  The Veteran has also submitted photographs of himself in front of a damaged Army truck, and the Board again notes that for the purpose of assessing whether evidence is new and material, it will be presumed to be credible.  Kutscherousky, 12 Vet. App. at 371.  

The Veteran has also submitted a letter from his private physician stating that his "back injury could have occurred while he was serving in Korea" and a January 2011 treatment record from his VA physical therapist, which notes that the Veteran "had an accident in the military where it aggravated his back."  While these submissions are inadequate to decide the claim, as neither the physician for the physical therapist had access to the claims file or reviewed the Veteran's medical records, and the opinions themselves are largely inconclusive and based solely on the assertions of the Veteran, the Board accepts that this evidence raises a reasonable possibility of substantiating the claim.

Therefore, since the prior final denial of August 1968, the Board finds that new evidence addressing the relationship between the Veteran's current non-service connected spine disorders and his military service has been received.  Consequently, the newly received evidence tends to substantiate an unestablished fact necessary to substantiate the underlying claim, and the claim of entitlement to service connection for a low back disability is reopened.

Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus which was caused by exposure to loud engine noise from his work in service as a truck driver and to general weapons noise in service.  The Veteran's DD Form 214 indicates that his Specialty was a light vehicle driver.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In May 2013, the Veteran underwent a VA audiological examination.  Audiological test results showed pure tone thresholds indicating bilateral hearing loss of sufficient severity to warrant a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  He opined that it was at least as likely as not that the hearing loss was caused by or a result of an event in military service, noting the Veteran's in-service noise exposure from driving a truck and weapons exposure, and that tinnitus was at least as likely as not associated with his hearing loss.

On the basis of the May 2013 VA examination report, the Board finds that the evidence of record indicates that the Veteran does have a current bilateral hearing loss disability, that his hearing loss is as likely as not a result of service or etiologically related to in-service noise exposure, and his tinnitus is as likely as not related to his hearing loss.  While the May 2013 examiner did not have access to the claims file, the information provided by the Veteran appears consistent with his service records, and the examiner was informed that the Veteran's primary noise exposure was due to truck engine noise.  There are no contradictory medical opinions of records against which the May 2013 VA opinion must be weighed, and the preponderance of the evidence of record therefore indicates that it is as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to service or service-connected disabilities.  Thus, service connection for bilateral hearing loss and tinnitus is warranted.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened. 

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, the Veteran's service treatment records show a lengthy history of back complaints prior to and during service.  The Veteran's Report of Medical History upon entrance to service, filled out in December 1965, stated that the Veteran had inability to assume certain positions, had been refused employment, and had undergone operations all because of his back.  The physician's summary noted a lumbosacral disc injury and back brace.  The December 1965 entrance examination noted a back problem and "degenerating" lumbosacral disc.  The Veteran then underwent an orthopedic evaluation of his back in February 1966.  The examiner noted that two and a half years earlier the Veteran was hospitalized for back trouble, including physiotherapy and pelvic traction.  Walking for a long time caused severe low back pain, and the Veteran reported that he was unable to bend over to touch his toes due to pain.  The examiner found no significant physical findings or radiographic evidence of abnormalities in the lower back.   The Veteran's back was reevaluated in March 1966.  He reported that two weeks ago he was involved in an automobile accident, and that since that time he had a recurrence of back pain that was not subsiding.  Physical examination found no acute new injury, but there was still evidence of a narrowing or degeneration of the last disc space in the lower back.  He was instructed to not perform bending or lifting operations and to continue using a back support.  

After entering service, in May 1966, it was noted that the Veteran had a history of spina bifida of the lumbosacral spine and that he wore a back brace, and later in May he was brought in by two friends because he was unable to walk on his own due to "excruciating pain in his low back."  In June 1966 the Veteran was treated for paravertebral thoracic-lumbar muscle spasms and left trapezius soreness.  At the physical therapy clinic, he was noted to have full range of motion in his back.  Later in June he reported continuous low back pains.  In February 1967 the Veteran was treated for lumbosacral strain.  The Veteran's March 1968 separation examination marked the spine and other musculoskeletal system as "normal."  On the Report of Medical History, the Veteran indicated "back trouble" and wrote "have had back trouble in past."

At a July 1968 VA examination, the Veteran reported that he injured his back in May 1967 in a fall and that since discharge from service he had continuous low backache made worse by long sitting, standing, bending, or lifting.  He was diagnosed with low back strain.

The Veteran's private treatment records show frequent treatment for low back pain and sacroiliac joint pain, including a January 1988 treatment record which shows that the Veteran recently had a lumbar disc replacement and had stiffness in his cervical spine and a July 1990 evaluation for chronic pain, including in lumbar and cervical spine.  From the late 1990s to the present, the Veteran's medical records show frequent complaints related to the low back and hips and X-ray findings of arthritic changes.  He has also been treated for cervical spine pain due to degenerative disc disease and spondylosis.  In May 2012, his physician noted that the Veteran's back disorder was "old closed spina bifida," "status post motor vehicle accident," and that he had undergone fusion in the lumbar spine in 1976.

As no VA orthopedic examination has yet been afforded to the Veteran for his current claims on appeal for entitlement to service connection for lumbar and cervical spine disorders, the Board finds that a VA examination and opinion is needed to assess the Veteran's current spinal disabilities and their relationship to service.

The Veteran has also indicated that he has a sleep disorder which may be related to his spinal disorders or to his injury in service.  He has referred to this sleep disorder both as insomnia and as sleep apnea.  The Veteran's records show complaints of insomnia in October 2002, and in November 2004 he reported choking and waking up at night, and the physician assessed the disorder as sleep apnea with chronic dyspnea.  After a January 2005 sleep study, the Veteran was diagnosed with obstructive sleep apnea syndrome.  In December 2007 the Veteran reported having trouble staying asleep, and it was suggested to be related to anxiety.  The Board finds that an examination to assess the Veteran's current sleep-related disorders and their etiology would be helpful to the Board prior to making any further adjudicative determinations.

Regarding the Veteran's claims of entitlement to service connection for various disabilities that are due to herbicide exposure, the Veteran has submitted photographs he took while driving a truck between Camp Casey and Camp Kaiser, a base very close to the demilitarized zone (DMZ) in the northern part of South Korea.  The Veteran has submitted numerous statements and testified in March 2015 that he loaded barrels of Agent Orange onto trucks to drive them to other bases, and that he one time was even splashed with the chemical when a barrel ruptured.

The RO issued a Formal Finding on the Unavailability of Information to Verify Exposure to Herbicides in May 2012, which noted that the Veteran was stationed at Camp Casey, but that following a Defense Personnel Records Information Retrieval System (DPRIS) request, the response found that the "history does not document any specific duties performed by" the Veteran's battalion along the DMZ.  While the DPRIS response was based on a review of the 1968 unit history for the Veteran's battalion, it does not appear that the Formal Finding took into consideration the Veteran's Specialty duties as a truck driver, his assertions that he was made to load barrels of Agent Orange onto trucks and drive them to the DMZ, or the evidence he has submitted showing that he travelled to Camp Kaiser, near the DMZ, during his service. 

The Board therefore finds that at attempt must be made to verify this specific allegation regarding Agent Orange exposure from the Veteran by again contacting the U.S. Army and Joint Services Records Research Center (JSRRC), the Department of Defense, the Compensation Service, or other organization, as necessary, in order to determine whether herbicides were present as alleged by the Veteran.  If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken to assist the Veteran in this matter.

The record also shows that the Veteran first underwent surgery for his lower back in 1976, and he has indicated that he has been receiving treatment through the VA health care system since at least May 1980.  The Veteran must be contacted and asked to provide information regarding where he received treatment for his back in the 1970s and which VA Medical Center (VAMC) he attended for treatment in the 1980s.  The AOJ should then attempt to obtain all specified records, as well as all additional, relevant VA treatment records from the VA Northern Indiana Health Care System - Marion Campus (Marion VAMC), the VA Northern Indiana Health Care System in Fort Wayne (Fort Wayne VAMC) since April 2014, and the Indianapolis VAMC since June 2012.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant private medical records of treatment of the low back, including records pertaining to his 1976 back surgery.  The Veteran should also be contacted in order to clarify at which VAMC he received medical care in the 1970s and 1980s.

If the Veteran provides a completed release form authorizing VA to obtain private treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

2.  Obtain all outstanding, relevant treatment records from the Marion VAMC, the Fort Wayne VAMC since April 2014, and the Indianapolis VAMC since June 2012, as well as any additional periods of treatment indicated by the Veteran in response to the letter sent pursuant to the directive above.  Document all actions taken and responses received.

3.  Contact the Department of Defense, JSRRC, the Compensation Service, or any other appropriate organization in order to attempt to verify the Veteran's claimed exposure to herbicides, specifically requesting that research be done regarding the Veteran's Specialty, light vehicle driver, and his lay statements and supporting photographs regarding driving barrels of herbicides to Camp Kaiser.

If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken to assist the Veteran.  The Veteran should be notified of VA's inability to verify his exposure to herbicides in service.

If herbicide exposure is verified, undertake all necessary development regarding the Veteran's claims of entitlement to service connection for diabetes mellitus, a prostate disorder, a skin disorder, upper and lower bilateral extremity peripheral neuropathy, and fibromyalgia, as due to exposure to herbicides.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the current nature and etiology of his lumbar and cervical spine disorders.  The examiner is to be provided access to all records located in Virtual VA and VBMS, and must specify that they have been reviewed.  After reviewing the records and performing a physical evaluation, the examiner should then address the following questions:

(a) What are the Veteran's current diagnoses pertaining to any (i) lumbar spine disorder and (ii) cervical spine disorder?  What are the symptoms associated with each?  If any symptoms are present which cannot be assigned to a particular diagnosis, please explain.

(b) Is the Veteran's current lumbar spine disorder the same disorder that was discussed at length at his examinations prior to entry into service?  Please explain why or why not.  Did that specific disorder which preexisted service undergo any increase in severity during service?  If so, is there clear and unmistakable evidence that the increase in severity was due to the natural progress of the condition and not due to aggravation by service?

(c) If the Veteran has a lumbar spine disorder other than the disorder recorded in his pre-service records, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its onset during or is otherwise related to the Veteran's active duty service?  Is it as likely as not that any cervical spine disorder had its onset during or is otherwise related to the Veteran's active duty service?  If not all diagnoses can be related to the appellant's service, can the symptoms be distinguished from those symptoms caused by any disorders that you find are related to service?  

(d) When providing rationale for these findings, the examiner must discuss the Veteran's lay statements asserting that he was in a truck accident in service and that he began experience more severe and continuous back pain only after his separation from service.

A complete rationale for any opinions expressed must be provided.  If the examiner cannot provide an opinion regarding any of the questions posed above, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

5.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any sleep disorder.  The examiner is to be provided access to all records located in Virtual VA and VBMS, and must specify that they have been reviewed.  After reviewing the records and performing an evaluation, the examiner should then address the following questions:

(a) What are the Veteran's current diagnoses pertaining to sleep disorders?  Does the Veteran have a current diagnosis of sleep apnea or insomnia?  If any symptoms are present which cannot be assigned to a particular diagnosis, please explain.

(b) Based on examination findings, medical principles, and historical records, including available service treatment records, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep disorders had their onset during or are otherwise related to any event during service?  Is it at least as likely as not that the disorder was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's lumbar or cervical spine disorders?  The examiner must specifically address the lay statements of the Veteran that he believes his sleep disorder to be related to his 1967 truck accident.

A complete rationale for any opinions expressed must be provided.  If the examiner cannot provide an opinion regarding any of the questions posed above, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

6.  The Veteran is hereby notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the AOJ must review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the AOJ must implement corrective procedures.

8.  After completion of the above development, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


